Citation Nr: 0519001	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the veteran's claim 
for service connection for bilateral hearing loss.  
Thereafter, in an October 2002 rating decision, the RO 
granted service connection and a noncompensable disability 
rating for left ear hearing loss, from which the veteran 
appealed.  

In March 2004, the veteran testified at a hearing at the RO 
before the undersigned.

In a September 2004 decision, the Board granted the veteran's 
claim for service connection for right ear hearing loss and 
remanded his claim for an initial compensable evaluation for 
left hearing loss to the RO for further development.  The 
matter is now ready for appellate consideration and the Board 
believes that the issue as recharacterized on the decision 
title page most accurately reflects the current status of the 
veteran's claim.


FINDINGS OF FACT

1.  VA audiological examination in June 1999 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 48 decibels in the veteran's service-connected left 
ear, with speech recognition of 72 percent, corresponding to 
Level IV hearing.  Pure tone thresholds averaged 45 decibels 
in his service-connected right ear, with speech recognition 
of 84 percent, corresponding to Level II hearing.

2.  VA audiological examination in September 2002 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 55 decibels in the veteran's service-connected 
left ear, with speech recognition of 58 percent, 
corresponding to Level VII hearing.  Pure tone thresholds 
averaged 56 decibels in his service-connected right ear, with 
speech recognition of 58 percent, corresponding to Level VII 
hearing; however, word recognition scores obtained during 
this evaluation were considered unacceptable due to a high 
number of non-responses from the veteran.

3.  VA audiological examination in March 2005 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 44 decibels in the veteran's service-connected 
left ear, with speech recognition of 86 percent, 
corresponding to Level II hearing.  Pure tone thresholds 
averaged 45 decibels in his service-connected right ear, with 
speech recognition of 86 percent, corresponding to Level II 
hearing.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85-4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Factual Background

VA medical records indicate that the veteran underwent 
audiological evaluation in November 1996.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
65
60
LEFT
        
5
         
5
0
60
80

The veteran had a pure tone average of 36 decibels in his 
left ear and 47 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 88 
percent in the right ear and 96 percent in the left ear 
percent in the left and right ears.

According to VA audiology clinic records, in June 1999, the 
veteran was seen for an audiologic assessment.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
60
60
LEFT
       
10
         
5
25
70
90

The veteran had a pure tone average of 48 decibels in his 
left ear and 45 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 84 
percent in the right ear and 72 percent in the left ear.

VA medical records indicate that in July 1999, the veteran 
was fitted for bilateral hearing aids.

In August 1999, the veteran submitted his claim for service 
connection for bilateral hearing loss.

In a May 2002 written statement, C.L.C., M.D., opined that 
the veteran's sensorineural hearing loss was related to noise 
exposure, probably in military service.

The veteran underwent VA audiologic examination in September 
2002.   The examination report indicates that the veteran had 
hearing loss, and constant bilateral tinnitus, prior to 
discharge and was exposed to acoustic trauma in service.  




Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
75
75
LEFT
       
25
       
20
30
75
95

The veteran had a pure tone average of 55 decibels in his 
left ear and 56 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 58 
percent in the left and right ears.  The VA audiologist said 
that the word recognition scores were considered unacceptable 
due to a high number of non-responses from the veteran.  
Right and left ear hearing loss was diagnosed.

In the October 2002 rating decision, the RO granted service 
connection and a noncompensable disability evaluation for 
right ear hearing loss.

During his March 2004 Board hearing, the veteran testified 
that VA treated him for his hearing loss and issued hearing 
aids for both ears that he found helpful.  He maintained that 
his hearing worsened since last examined by VA in 2002.  

In its September 2004 decision, the Board granted the 
veteran's claim for service connection for right ear hearing 
loss.

The veteran underwent VA audiologic examination in March 
2005.  According to the examination report, the veteran 
complained of right ear tinnitus.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15 
45
55
65
LEFT
       
10
       
10
20
65
80

The veteran had a pure tone average of 44 decibels in his 
left ear and 45 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 86 
percent in the left ear and 86 percent in the right ear.  The 
VA audiologist stated that the word recognition scores 
obtained during this testing were considered reliable and 
consistent with the veteran's hearing ability.  The diagnosis 
was moderate to moderately severe high frequency hearing loss 
in the right ear and moderately severe to severe high 
frequency hearing loss in the left ear.  In the VA 
audiologist's opinion, the veteran's tinnitus, previously 
reported as bilateral tinnitus, was unrelated to military 
service. 

In a March 2005 rating decision, the RO recharacterized the 
veteran's claim as an increased rating for bilateral hearing 
loss and confirmed and continued the previously assigned 
noncompensable evaluation.

II.	Legal Analysis

A.	Veterans Claims Assistance Act (VCAA) 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed rating decisions, an October 2002 
statement of the case (SOC), and a supplemental statement of 
the case dated in March 2005 that discussed the pertinent 
evidence, and the laws and regulations related to claim.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claim.  

In addition, in June 2001 and February 2005 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to submit additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOC's and notice letter dated in June 2001 
and February 2005 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was accomplished.  In 
this regard, the claim for a higher rating is considered to 
be a "downstream" issue from the original grants of service 
connection.  The VA General Counsel promulgated an advisory 
opinion holding that separate notice of VA's duty to assist 
the veteran and of his concomitant responsibilities in the 
development of his claim involving a downstream issue is not 
required when the veteran was provided adequate VCAA notice 
following receipt of the original claim.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).

VA has also fulfilled its duty to assist the veteran in the 
development of his claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, VA 
has associated with the claims folder the veteran's service 
medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


B.	Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2004), represent the average impairment of earning 
capacity resulting from disability.  

The Board notes that the September 2001 rating decision 
granted service connection and the currently assigned 
noncompensable percent disability evaluation.  In March 2002, 
the RO received the veteran's notice of disagreement with the 
disability evaluation awarded to his service-connected left 
ear hearing loss.  The U.S. Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2004)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in August 1999.  In the October 2002 SOC 
and March 2005 SSOC, the RO evaluated the veteran's claim 
under the regulations effective from June 10, 1999.  

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.  

The results of the June 1999 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 45 decibels with speech recognition of 84 
percent, and an average of 48 decibels with speech 
recognition of 72 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level II and his left ear hearing acuity was at Level IV, 
thus corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the September 2002 VA examination indicate 
that there was an average pure tone threshold in the 
veteran's right ear of 56 decibels with speech recognition of 
58 percent, and an average of 55 decibels with speech 
recognition of 58 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level VII and his left ear hearing acuity was at Level VII.  
However, the VA audiologist deemed the word recognition 
scores to be unacceptable due to a high number of non-
responses from the veteran.  Thus, these test results cannot 
be considered valid for the purposes of the veteran's claim.

The results of the March 2005 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 45 decibels with speech recognition of 86 
percent, and an average of 44 decibels with speech 
recognition of 86 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that right ear hearing acuity was at Level II and 
left ear hearing acuity was at Level II, which corresponds to 
the noncompensable evaluation currently assigned.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI and VII of 38 C.F.R. § 
4.85, results in a noncompensable rating for the service-
connected bilateral hearing loss.  We appreciate the 
veteran's concern that he is unable to hear softly spoken 
conversation including when there is background noise, but no 
specific compensation is provided based upon such inability.  
Our sympathy is with the veteran, and we trust that he will 
continue to utilize the VA-provided hearing aids to 
ameliorate his hearing difficulty.  

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue 
regarding the matter of an increased (compensable) initial 
rating for the service-connected bilateral hearing loss.  The 
preponderance of the objective medical evidence is clearly 
against the claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, there was been no 
evidence submitted to show that the bilateral hearing loss 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his 
original claim for service connection has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


